DETAILED ACTION
This action is responsive to the amendment filed on 01/26/2021.  Claims 1- 7 and 9-20 are pending and being considered. Claim 1, 19 and 20 are independent. Claim 8 is cancelled. Claims 1, 3, 7, 9, 14, 19 and 20 are amended. Thus, claims 1- 7 and 9-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
	Applicant’s arguments/remarks, filed on 01/26/2021, have been fully considered but they are not persuasive. 
Applicant’s argument:
Regarding independent claims 1 and 19: Applicant argues/remarks that the cited reference Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic) has failed to teach the limitation(s) “retrieving, by the speech module, from a model storage, a speech model associated with the user identifier” in the independent claims 1 and 19. 
Regarding independent claim 20: the applicant argues that the cited reference Di Mambro; Germano et al. (US 2007/0185718 A1), hereinafter (Di Mambro), in view of YOON; Kangjin et al. (US 2019/0075453 A1), hereinafter (Yoon) has failed to teach the limitation(s) “retrieving, by the second container instance, from a model storage, a machine learning model associated with the user identifier; determining, … a voice match result based on … the machine learning model;” of independent claim 20. Furthermore, on page 14 of arguments/remarks, the applicant remarks that none of the cited prior arts (in the previous office action) including Zeljkovic, Fung, Mengibar, Seokhyun, or Soyannwo cure the deficiencies of Di Mambro in view of Kangjin Yoon.
Examiner acknowledged the applicant’s prospective but respectfully disagrees due to following reason(s).
Examiner’s response:
In response to the applicant's arguments/remarks that the cited prior art ‘Zeljkovic’ has failed to teach/suggest the amended limitation “retrieving … a speech model associated with the user identifier” of the independent claims 1 and 19. The examiner respectfully disagrees and maintains that the cited prior art ‘Zeljkovic’ in Para. [0043-0046] clearly discloses that the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print (i.e., hereinafter speech model) previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in Para. [0044], that the speech server 114 includes a speech recognition engine that is configured to utilize acoustic and language models to process speech input to determine if the speech input is the same as a voice print (i.e., hereinafter speech model) created for a user during a voice enrollment procedure described herein below with reference to FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614) and Para. [0006], and as disclosed in Para. [0061], the pre-registration procedure to create the user profile using Thus, as disclosed in Para. [0046 and 0044], the audio/speech input to the speech recognition engine … can be compared with a voice print (associated with the user profile, as disclosed in Para. [0006]) stored at the speech server 114 (or elsewhere, such as in the database 126 of the authentication server 106) to determine if the audio/speech input is the same as a voice print created for a user profile during a voice enrollment procedure.
Regarding independent claim 20, and in response to the applicant’s remarks that none of the cited prior arts including Zeljkovic, Fung, Mengibar, Seokhyun, or Soyannwo cure the deficiencies of Di Mambro in view of Kangjin Yoon to teach the amended claim limitations “retrieving … a machine learning model associated with the user identifier; determining, … a voice match result based on … the machine learning model;” of independent claim 20. The examiner agrees that the cited prior arts “Di Mambro in view of Kangjin Yoon” fails to explicitly disclose the amended claim limitations but respectfully disagrees with the remarks (on page 14 of the remarks) that “none of the cited prior arts of the record teach/suggest the amended claim limitations.  Therefore, for the amended claim limitations retrieving … a machine learning model associated with the user identifier; determining … a voice match result based on … the machine learning model, the examiner cites Para. [0043-0046] of the cited prior art ‘Zeljkovic’ in which the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print (i.e., hereinafter machine learning model) previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in speech server 114 includes a speech recognition engine that is configured to utilize acoustic and language models to process speech input to determine if the speech input is the same as a voice print (i.e., hereinafter machine learning model) created for a user during a voice enrollment procedure described herein below with reference to FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614) and Para. [0006], and as disclosed in Para. [0061], a pre-registration procedure to create the user profile using the personal user information that includes, but is not limited to, a user ID, a mobile telephone number, a device ID … and a voice passphrase. Thus, as disclosed in Para. [0046 and 0044], the audio/speech input to the speech recognition engine … can be compared with a voice print (associated with the user profile, as disclosed in Para. [0006]) stored at the speech server 114 (or elsewhere, such as in the database 126 of the authentication server 106) to determine if the audio/speech input is the same as a voice print created for a user profile during a voice enrollment procedure.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeljkovic’ into the teachings of ‘Di Mambro’ in view of ‘Yoon’, with a motivation to retrieve a machine learning model associated with the user identifier and determine a voice match result based on the machine learning model, as taught by Zeljkovic, in order to take advantage of profile based user authentication that enables the user of a device to gain access to a service such as an online service that provides access to sensitive account information in a wireless communication system; Zeljkovic (Abstract).

		
Claim Objections
Claims 10-11 are objected to because of the following informalities:  Claims 10-11 depend on a canceled claim 8.  For the sake of examination the office assumes that they depend on independent claim 1. Accordingly, examiner suggests to change the dependency of the claims 10 and 11 to independent claim 1 instead of dependent claim 8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1, the claim recites “receiving a voice match result” in line 15. There is lack of clarity for this limitation since in line 12 of claim 1 “a voice match result” has been introduced and so it is unclear if the applicant intended to introduce a new voice match result or refers to the previously introduced a voice match result. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Clarification is required.

Claim Rejections - 35 U.S.C. 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10, 18 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic):

1, Zeljkovic teaches a system comprising: one or more memory units storing instructions (Zeljkovic, Para. [0109 and 0113], discloses a computer system comprising memory storing instructions); and 
one or more processors that execute the instructions to perform operations comprising: receiving user data comprising a user identifier, audio data having a first data format, and a client device identifier (Zeljkovic, Figure 8 and Para. [0061, 0076, 0087, 0109 and 0113], discloses a processor to execute the instructions to perform operations comprising receiving user profile such as user ID, audio signal having spoken utterances (i.e., first data format) and a name of a service (i.e., a client device identifier as disclosed in Para. [0025])); 
generating processed audio data based on the received audio data (Zeljkovic, Para. [0029 and 0076], discloses to generate words (i.e., processed audio data) based on the audio signal), the processed audio data having a second data format (Zeljkovic, Para. [0029 and 0076], further discloses the generated words have a format useable by a mobile device); 
transmitting to a speech module, the processed audio data (Zeljkovic, Para. [0029, 0043 and 0045], discloses to transmit the generated words to a speech server 114 which is configured to provide speech recognition engine (i.e., speech module)); 
retrieving, by the speech module, from a model storage, a speech model associated with the user identifier (Zeljkovic, Fig. 1 and Para. [0043-0046], discloses that the speech server 114 is configured to provide speech recognition and/or speaker verification services for the MFA service. In particular, the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in Para. [0044], that the speech server 114 includes a speech recognition engine that is configured to utilize acoustic and language models to process speech input to determine if the speech input is the same as a voice print created for a user during a voice enrollment procedure described herein below with reference to FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614) and Para. [0006], and as disclosed in Para. [0061], the pre-registration procedure to create the user profile using the personal user information that includes, but is not limited to, a user ID, a mobile telephone number, a device ID … and a voice passphrase. Thus, as disclosed in Para. [0046 and 0044], the audio/speech input to the speech recognition engine … can be compared with a voice print (associated with the user profile, as disclosed in Para. [0006]) stored at the speech server 114 (or elsewhere, such as in the database 126 of the authentication server 106) to determine if the audio/speech input is the same as a voice print created for a user profile during a voice enrollment procedure); 
generating, by the speech module, a voice match result based on the retrieved speech model and the processed audio data (Zeljkovic, Para. [0043-0046], also disclose that generating by the speech recognition engine the voice print match based on the utilized acoustic model and the words); and 
transmitting, by the speech module, the voice match result (Zeljkovic, Fig. 1 and Para. [0073], sending by the speech server 114 which is configured to provide speech recognition engine, the voice print match to the mobile device); 
receiving a voice match result (Zeljkovic, Para. [0029-0030], disclose to receive a voice print match); 
authenticating, by an authentication module, a user based on the voice match result (Zeljkovic, Fig. 1 and Para. [0029-0031, 0038 and 0081], discloses an authentication module to authenticate a user based on the voice print match); and 
transmitting to a client device associated with the client device identifier, a client notification comprising a result of the authentication (Zeljkovic, Figs. 1, 8 and Para. [0025, 0083 and 0087], transmitting to a provider server (i.e., client device) providing a MFA service associated with the name of the service, a notification comprising authentication result notification message (i.e., the result of the authentication)).  

Regarding Claim 2, Zeljkovic teaches the system of claim 1, wherein Zeljkovic further teaches: the user data comprises biometric data, and the authenticating of the user is based on biometric data (Zeljkovic, Para. [0028 and 0030] and Claim 11, discloses that the user profile comprising voice print (i.e., biometric data) and the authentication of the user is based on the voice print).  

Regarding Claim 3, Zeljkovic teaches the system of claim 1, wherein Zeljkovic further teaches the operations further comprising: transmitting, to a user device associated with the user identifier, a user notification comprising the result of the authentication (Zeljkovic, Para. [0025, 0029, 0068 and 0083], discloses transmitting to a mobile device associated with the user ID, a notification message including a valid token comprising authentication result notification message (i.e., the result of the authentication)).  

Regarding Claim 7, Zeljkovic teaches the system of claim 1, wherein Zeljkovic, further teaches generating, by the speech module, the voice match result is further based on a phrase identified in the audio data (Zeljkovic, Para. [0029 and 0034], discloses that the determination is based on a phrase identified in the audio signal, and/or see also Para. [0086] and/or claim 9).  

Regarding Claim 8, (Cancelled).

Regarding Claim 10, Zeljkovic teaches the system of claim 8, wherein Zeljkovic further teaches the operations further comprising: updating the speech module based on the voice match result and the processed audio data (Zeljkovic, Para. [0043 and 0045], discloses to associate (i.e., update) a speech sample to the speech recognition engine based on the voice print match and the words).  

Regarding Claim 18, Zeljkovic teaches the system of claim 1, wherein Zeljkovic further teaches the client device is associated with an access point (Zeljkovic, Fig. 1 and Para. [0041], discloses that the provider server is associated with an online service that provides access to sensitive information for online shopping (i.e., access point)).  

Regarding Claim 19, Zeljkovic teaches a computer-implemented method comprising: receiving, by a communication module, user data comprising a user identifier, audio data having a first data format, and a client device identifier (Zeljkovic, Fig. 8 and Para. [0061, 0076, 0087, 0109 and 0113] and Claim 18; discloses a computer implemented method receiving by a processor receives user profile including user ID, audio signal having spoken utterances (i.e., first data format) and a name of a service (i.e., client device identifier, as disclosed in Para. [0025])); 
processing, by the communication module, the audio data (Zeljkovic, Para. [0029 and 0076], discloses to generate words (i.e., processed audio data) based on the audio signal), the resulting processed audio data having a second data format (Zeljkovic, Para. [0029 and 0076], further discloses the generated words have a format useable by a mobile device); 
transmitting, by the communication module, to a speech module, the processed audio data (Zeljkovic, Para. [0029, 0043 and 0045], discloses to transmit the generated words to a speech server 114 which is configured to provide speech recognition engine (i.e., speech module)) and an instruction to determine whether voice data of the processed audio data matches a voice pattern associated with the user identifier (Zljkovic, Para. [0043-0046], discloses the words and a request (i.e., instruction) to determine whether the audio signal of the words matches to a voice print associated with the user ID);  58Attorney Docket No. 11360.0630-00000 
retrieving, by the speech module, from a model storage, a speech model associated with the user identifier (Zeljkovic, Fig. 1 and Para. [0043-0046], discloses that the speech server 114 is configured to provide speech recognition and/or speaker verification services for the MFA service. In particular, the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in Para. [0044], that the speech server 114 includes a speech recognition engine that is configured to utilize acoustic and language models to process speech input to determine if the speech input is the same as a voice print created for a user during a voice enrollment procedure described herein below with reference to FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614) and Para. [0006], and as disclosed in Para. [0061], the pre-registration procedure to create the user profile using the personal user information that includes, but is not limited to, a user ID, a mobile telephone number, a device ID … and a voice passphrase. Thus, as disclosed in Para. [0046 and 0044], the audio/speech input to the speech recognition engine … can be compared with a voice print (associated with the user profile, as disclosed in Para. [0006]) stored at the speech server 114 (or elsewhere, such as in the database 126 of the authentication server 106) to determine if the audio/speech input is the same as a voice print created for a user profile during a voice enrollment procedure); 
generating, by the speech module, a voice match result based on the retrieved speech model and the processed audio data (Zeljkovic, Para. [0043-0046], also disclose that generating by the speech recognition engine the voice print match based on the utilized acoustic model and the words); and 
transmitting, by the speech module, the voice match result (Zeljkovic, Fig. 1 and Para. [0073], sending by the speech server 114 which is configured to provide speech recognition engine, the voice print match to the mobile device); 
receiving, at the communication module, from the speech module, a voice match result (Zeljkovic, Fig. 1 and Para. [0029-0030], discloses receiving by the processor from the speech recognition engine a voice print match); 
authenticating, by an authentication module, a user based on the voice match result (Zeljkovic, Fig. 1 and Para. [0029-0031, 0038 and 0081], discloses an authentication module to authenticate a user based on the voice print match); and 
transmitting, by the communication module, to a client device associated with the client device identifier, a client notification comprising a result of the authentication (Zeljkovic, Figs. 1, 8 and Para. [0025, 0083 and 0087], transmitting to a provider server (i.e., client device) providing a MFA service associated with the name of the service, a notification comprising authentication result notification message (i.e., the result of the authentication)).  

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic), in view of Di Mambro; Germano et al. (US 2007/0185718 A1), hereinafter (Di Mambro).

Regarding Claim 4, Zeljkovic teaches the system of claim 1, wherein Zeljkovic fails to explicitly disclose but Di Mambro from the same field of technology teaches the operations further comprising: 55Attorney Docket No. 11360.0630-00000spinning up, in response to the received user data, a container instance, wherein the container instance performs, using the one or more processors, at least one of (Di Mambro, Para. [0030], discloses that a user profile (i.e., instance) can be generated (i.e., spinning up) from the biometric voice print, the pass phrase, and the device identifier (i.e., the received user data) and stored in the voice print database 140 (i.e., a container which contains the user profiles (i.e., instances)) as described in FIG. 2. User profile maintenance entitles a user to update or change their profile details such as their biometric voiceprint, and password, and ): 
processing the audio data, transmitting the processed audio data (Di Mambro, Para. [0040], discloses that the J2ME application 410 can perform voice processing on the spoken utterance (i.e. pass phrase) […] and sending it to the verification module 430), receiving the voice match result, authenticating the user (Di Mambro, Para. [0042], discloses that upon determining a match with a voice print, the profile management module 420 can grant access (i.e., authenticating) to the user to one or more resource), and transmitting the client notification (Di Mambro, Para. [0044] and Fig. 6 (steps 614-620), discloses that after the authentication server uses the verification module to verify the user’s recorded voice against his stored voiceprint, the authentication server responds back to the user (i.e., sends notification) whether the authentication is successful or unsuccessful, wherein the steps performed in Fig. 6 are practiced by utilizing the Fig. 4 components, and as disclosed in Para. [0033], wherein the FIG. 4 refers to a client-server based architecture).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Di Mambro’ into the teachings of ‘Zeljkovic’, with a motivation to provide spinning up, in response to the received user data, a container instance, wherein the container instance performs, using the one or more processors, at least one of: processing the audio data, transmitting the processed audio data, receiving the voice match result, authenticating 

Regarding Claim 5, Zeljkovic as modified by Di Mambro teaches the system of claim 4, wherein Zeljkovic further teaches the operations further comprising: terminating the container instance based on the voice match result (Zeljkovic, Para. [0073], discloses that the MFA service client application 120 sends the spoken answer to the authentication server 106, which utilizes the speech server 114 to determine if the spoken answer matches the answer provided in the user profile created during the pre-registration procedure 300. In any case, if an incorrect answer was received at operation 604, the voice enrollment procedure 600 proceeds to operation 608. The voice enrollment procedure 600 ends (i.e., terminates) at operation 608), 
However Zeljkovic fails to explicitly disclose but Di Mambro further teaches the terminating comprising destroying the user data (Di Mambro, Para. [0041-0042], discloses that the profile management module 420 can communicate with the authentication servlet 420 for evaluating one or more user profiles stored in the voice print database 140. Wherein the authentication servlet 420 can also be communicatively coupled to a verification module 430 for authorizing a user (see Fig. 4 and Para. [0037]).The profile management module 420 can create, update and delete user profiles from the voice print database 140, which is also communicatively coupled with the profile management module 420 (see Fig. 4)).  


Regarding Claim 6, Zeljkovic teaches the system of claim 1, Wherein Zeljkovic further teaches the operations further comprising: updating a log based on the user identifier, the client identifier, and the voice match result (Zeljkovic, Para. [0040] and Claim 18, discloses to populate a speech database (i.e., log) based on the user ID, name of the service and the voice print match); and
However Zeljkovic fails to explicitly disclose but Di Mambro from the same field of technology teaches destroying the user data (Di Mambro, Para. [0041], discloses that the profile management module 420 can create, update and delete user profiles 142, as disclosed in Fig. 2).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Di Mambro’ into the teachings of ‘Zeljkovic’, with a motivation to grant a user of a mobile device access to one or more resources available to the device based on an authentication of the user's voice for accessing the resources or services; Di Mambro, Para. [0034].

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic), in view of Mengibar; Pedro J. Moreno et al. (US 2014/0114661 A1), hereinafter (Mengibar).

Regarding Claim 9, Zeljkovic teaches the system of claim 8, Wherein Zeljkovic fails to explicitly disclose but Mengibar from the same field of technology teaches the operations further comprising: 56Attorney Docket No. 11360.0630-00000spinning up a container instance (Mengibar, Para. [0066], discloses to create (i.e., spinning up) a speech recognition database (i.e., container instance)), wherein the container instance performs, using the one or more processors, at least one of: retrieving a speech model; generating a voice match result; and transmitting the voice match result (Mengibar, Para. [0053, 0066, 0091 and 0097], discloses that the speech recognition database uses the programmable device to access (retrieving) the acoustic model (i.e., speech model)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mengibar’ into the teachings of ‘Zeljkovic’, with a motivation to provide spinning up a container instance; wherein the container instance performs, using the one or more processors, at least one of: retrieving a speech model; generating a voice match result; and transmitting the voice match result, as taught by the Mengibar, in order to gain the advantage of providing reliable, secured, and authenticated communications; Mengibar, Para. [0103].

Regarding Claim 11, Zeljkovic teaches the system of claim 8, wherein Zeljkovic fails to explicitly disclose but Mengibar from the same field of technology teaches the speech model is a machine learning model (Mengibar, Para. [0037 and 0066], discloses that the acoustic model is a statistical language model).  


Regarding Claim 12, Zeljkovic as modified by Mengibar teaches the system of claim 11, wherein Zeljkovic fails to explicitly disclose but Mengibar from the same field of technology teaches the machine learning model comprises at least one of a recurrent neural network model, a hidden Markov model, a discriminative learning model, a Bayesian learning model, a structured sequence learning model, or an adaptive learning model (Mengibar, Para. [0037 and 0066], discloses that the statistical language model comprises a hidden Markov model).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Mengibar’ into the teachings of ‘Zeljkovic’, with a motivation to provide wherein the machine learning model comprises at least one of a recurrent neural network model, a hidden Markov model, a discriminative learning model, a Bayesian learning model, a structured sequence learning model, or an adaptive learning model, as taught by the Mengibar, in order to gain the advantage of reducing the search space for providing greater accuracy and computational efficiency; Mengibar, Para. [0070].

 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic), in view of YOON; Seokhyun et al. (US 2016/0253669 A1), hereinafter (Yoon).

Regarding Claim 13, Zeljkovic teaches the system of claim 1, wherein Zeljkovic fails to explicitly disclose but Yoon from the same field of technology teaches the operations further comprising: determining, based on the user data and the voice match result, a payment method (Yoon, Para. [0077 and 0177], discloses to determine an electronic card (i.e., payment method) based on the card number (i.e., user data) and the corresponding voice instruction); 
sending a payment request to a financial institution (Yoon, Para. [0146-0147, 0150 and 0174], discloses to transmit a payment request to a financial server of a financial institution); and
receiving a payment notification from the financial institution (Yoon, Para. [0174], discloses to receive a payment notification from a financial server of a financial institution), the payment notification comprising a payment request result (Yoon, Para. [0174], discloses that the payment notification comprising a payment failed cause (i.e., a payment request result)), and wherein the client notification comprises the payment request result (Yoon, Para. [0174], discloses that the notification from the POS device (i.e., client device) comprises payment failed cause).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yoon’ into the teachings of ‘Zeljkovic’, with a motivation to provide determining, based on the user data and the voice match result, a payment method; sending a payment request to a .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic), in view of Fung, D et al. (US 2011/0099108 A1), hereinafter (Fung).

Regarding Claim 14, Zeljkovic teaches the system of claim 1, Wherein Zeljkovic further teaches the operations further comprising: receiving, by a storage service, the user data from a user device (Zeljkovic, Para. [0039], discloses to receive by a database 128 (i.e., storage service) the user profile from a mobile device);
receiving, from the authentication service, a request for the user data (Zeljkovic, Fig. 1 and Para. [0080], discloses to receive from the authentication module via an authentication server 106 an authentication request for the user profile); 
transmitting, to the authentication service, the user data based on the request (Zeljkovic, Para. [0078 and 0080], discloses to send to the authentication module via the authentication server 106, the user profile based on the authentication request); 
receiving, from the authentication service, a notification stating that the user data has been received by the authentication service (Zeljkovic, Para. [0091-0092], discloses to receive from the authentication module via the authentication server ); 
However Zeljkovic fails to explicitly disclose but Fung from the same field of technology teaches transmitting an alert from the storage service to the authentication service (Fung, Para. [0056] and Claim 1; discloses to provide a merchant identification signal (i.e., alert) from the database (i.e., storage service) to the financial institution (i.e., the authentication service)), the alert comprising the user identifier (Fung, Claim 1; discloses that the merchant identification signal comprises the merchant identification (i.e., user identifier));  57Attorney Docket No. 11360.0630-00000 
and destroying the user data (Fung, Para. [0079 and 0184], discloses to initiate a decline confirmation (i.e., destroying) for the user login data (i.e., user data) by deleting the login data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Fung’ into the teachings of ‘Zeljkovic’, with a motivation to provide an enhanced security system by transmitting an alert from the storage service to the authentication module, the alert comprising the user identifier; and by further destroying the user data, in order to gain the advantage of preventing unauthorized user to impersonate a user; Fung, Para. [0142].
  
Regarding Claim 15, Zeljkovic as modified by Fung teaches the system of claim 14, wherein Zeljkovic fails to explicitly disclose but Fung further teaches destroying the user data comprises permanently deleting the user data and deleting file pointers associated with the user data (Fung, Para. [0079, 0184, 0187 and 0228], discloses declining confirmation for the user login data comprises deleting completely the user login data deleting files icons (i.e., filed pointers) associated with the user login data).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Fung’ into the teachings of ‘Zeljkovic’, with a motivation to provide wherein destroying the user data comprises permanently deleting the user data and deleting file pointers associated with the user data, in order to gain the advantage of preventing attackers from discovering the user’s true identity; Fung, Para. [0153].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic), in view of Soyannwo; Olusanya Temitope et al. (US 9,774,998 B1), hereinafter (Soyannwo).

Regarding Claim 16, Zeljkovic teaches the system of claim 1, wherein Zeljkovic fails to explicitly disclose but Soyannwo from the same field of technology teaches the system is located at a cloud service (Soyannwo, Col. 7 (lines 4-5), discloses that the server 206 is located at a cloud service).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Soyannwo’ into the teachings of ‘Zeljkovic’, with a motivation to provide wherein the system is located at a cloud service, as taught by the Soyannwo, in order to gain the advantage of improved performance of computing systems; Soyannwo, Col. 1 (lines 64-65).

Regarding Claim 17, Zeljkovic teaches the system of claim 1, wherein Zeljkovic fails to explicitly disclose but Soyannwo from the same field of technology teaches: the authentication module is located at a first cloud service (Soyannwo, Fig. 5 depicts that the authentication module is located at a first cloud service); and the speech module is located at a second cloud service (Soyannwo, Fig. 5 and Col. 13 (lines 1-13) - Col. 14 (lines 28-34), discloses that the speech recognition performed by the computing device (i.e., speech module) is located at a second cloud service).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Soyannwo’ into the teachings of ‘Zeljkovic’, with a motivation to provide wherein the authentication module is located at a first cloud service; and the speech module is located at a second cloud service, as taught by the Soyannwo, in order to gain the advantage of improved performance of computing systems; Soyannwo, Col. 1 (lines 64-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Di Mambro; Germano et al. (US 2007/0185718 A1), hereinafter (Di Mambro), in view of Zeljkovic et al. (US 2013/0097682 A1), hereinafter (Zeljkovic).

Regarding Claim 20, Di Mambro teaches a computer system comprising: Di Mambro, Para. [0019], discloses a number of suitable processors, controllers, units, or the like that carry out a pre-programmed or programmed set of instructions and/or as illustrated in Fig. 9, a voice processor 944): 
receiving, at an authentication system, user data comprising a user identifier, audio data having a first data format, and a client device identifier (Di Mambro, Fig. 4 and Para. [0040], discloses that the application 410 can create a user profile 142 (See FIG. 2) which includes the pass phrase (144), the biometric voice print (146), and the IDEI (148). Upon speaking the password phrase (spoken utterance, which represents a first data format), the J2ME application 410 can send the user profile 142 (See Fig. 2) to the verification/authentication server, and/or see also Fig. 5 and Para. [0043], discloses that, at step 502, the user is prompted to record his voice for voice print creation. The user can submit a particular phrase (i.e., password phrase) that the user will recite during voice authorization. At step 503, the user records their voice using the provided application (410). At step 504, the user can enter in a PIN number. Again, the PIN number may be required if the application cannot retrieve an IMEI number from the device. If the application 410 can access the IMEI, then the PIN number may not be required); 
spinning up, by the authentication service, a first container instance (Di Mambro, Fig. 5 and Para. [0029 and 0043], discloses the steps (501-509), performed by the authentication server, of creating (spinning up) the user’s profile (i.e., a first instance) and storing the newly created user profile on a voice print database 140 (i.e., container, which contains the created user’s profiles (i.e., instances))); 
processing, by the first container instance, the audio data, the processed audio data having a second data format (Di Mambro, Para. [0040], discloses that the J2ME application 410 can perform voice processing on the spoken utterance (i.e. first ); 
spinning up, by the authentication service, a second container instance (Di Mambro, Figs. 4 and 5 and Para. [0029 and 0043], discloses that the authentication server creates and stores plurality of user profiles 142 (i.e., second instance) on a voice print database 140 (i.e., container which contains the created instances)); 
transmitting, Di Mambro, Para. [0038 and 0040], discloses that upon speaking the password phrase, the J2ME application 410 can send the user profile 142 (which includes the pass phrase (144), the biometric voice print (146), and the IDEI (148), see Fig. 2) to the verification server. In one arrangement, the J2ME application 410 can perform voice processing on the spoken utterance (i.e. pass phrase) and encode one or more features of the biometric voice prior to create the user profile and sending it to the verification module 430, and as further disclosed in the Para. [0037], wherein the verification module 430 can communicate information to and from the application 410 via JNI 414, which provides an interface to transport data from one format to another while preserving structural aspects of the code and data); 

determining, by the second container instance, a voice match result based on the processed audio data, the user identifier, and match result (Di Mambro, Para. [0024, 0042 and 0047], discloses that the profile management module 420 can communicate with the voice print database 140 over a Java Database Connectivity (JDBC) 416 interface. The JDBC 416 can provide data access for retrieving and storing data from the voice print database 140. For example, the voice print database 140 can be a relational database composed of tables which can be indexed be row column formatting as is known in the art. The JDBC 140 provides a structured query language locating data headers and fields within the voice print database 140. The profile management module 420 can parse the user profile for the biometric voice print and compare the biometric voice print with other voice prints in the voice print database 140. In one arrangement, biometric voiceprints can be stored using the mobile handsets' IMEI number for indexing. Notably, the voice print database 140 includes one or more reference voice prints from multiple user's having a registered voice print. Upon determining a match with a voice print, the profile management module 420 can grant access to the user to one or more resource); and  59Attorney Docket No. 11360.0630-00000 
transmitting, by the second container instance, to a client device associated with the client device identifier, a client notification comprising a result of the authentication (Di Mambro, Para. [0044] and Fig. 6 (steps 614-620), discloses that after the authentication server uses the verification module to verify the user’s recorded voice against his stored voiceprint, the authentication server responds back to the user (i.e., sends notification) whether the authentication is successful or unsuccessful, wherein the steps performed in Fig. 6 are practiced by utilizing the Fig. 4 components, and as disclosed in Para. [0033], wherein the FIG. 4 refers to a client-server based architecture).
one or more memory units storing instructions (Zeljkovic, Para. [0094], discloses a processor 1104 for processing data and/or executing computer-executable instructions of one or more applications 1106 stored in a memory 1108); and
transmitting, from the first container instance, to the second container instance, the processed audio data, the user identifier, and the client device identifier (Zeljkovic, Para. [0029, 0043 and 0045], discloses to transmit the generated words to a speech server 114 which is configured to provide speech recognition engine (i.e., speech module) in association with user profile including personal information such as user ID, device identifier, voice passphrase disclosed in Para. [0006 and 0061]);
retrieving, by the second container instance, from a model storage, a machine learning model associated with the user identifier; determining, by the second container instance, a voice match result based on the processed audio data, the user identifier, and the machine learning model (Zeljkovic, Para. [0043-0046], discloses that the speech server 114 is configured to … perform the speech recognition service to determine whether a speech sample included in the request matches a voice print (hereinafter machine learning model) previously established for a user that is allegedly associated with the speech sample, and/or as disclosed in Para. [0044], that the speech server 114 includes a speech recognition engine that is configured to utilize acoustic and language models to process speech input to determine if the speech input is the same as a voice print created for a user during a voice enrollment procedure described herein below with reference to FIG. 6 and associated Para. [0074], wherein the voice print is created by using voice sample of the user (in step 612), and saves the created voice print in association with the created user profile (in step 614) and Para. [0006], and as disclosed in Para. [0061], the pre-registration procedure to create the user profile using the personal user information that includes, but is not limited to, a user ID, a mobile telephone number, a device ID … and a voice passphrase. Thus, as disclosed in Para. [0046 and 0044], the audio/speech input to the speech recognition engine … can be compared with a voice print (associated with the user profile, as disclosed in Para. [0006]) stored at the speech server 114 (or elsewhere, such as in the database 126 of the authentication server 106) to determine if the audio/speech input is the same as a voice print created for a user profile during a voice enrollment procedure); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeljkovic’ into the teachings of ‘Di Mambro’, with a motivation to retrieve a machine learning model associated with the user identifier and determine a voice match result based on the machine learning model, as taught by Zeljkovic, in order to take advantage of profile based user authentication that enables the user of a device to gain access to a service such as an online service that provides access to sensitive account information in a wireless communication system; Zeljkovic (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2.	Greene et al. (US 10,706,848 B1), the disclosure relates to a processing device that receives a multi-dimensional input associated with audio data representing an utterance received by a speech-detection device, the multi-dimensional input comprising a speaker identifier (ID) of a speaker of the utterance and a device ID of the speech-detection device. The processing device processes the multi-dimensional input using a first machine learning model associated with at least one of the device ID or the speaker ID to determine a first anomaly rating for the utterance.
3.	Gardner et al. (US 2015/0120294 A1), the present disclosure relates to appliances configured to operate according to user-specific preferences in response to a voice command.
4.	Lu Jing (CN 111445904 A), invention discloses the steps of: receiving voice information transmitted by a terminal, inputting the voice information into a prediction model for prediction, and obtaining a voice prediction result, wherein the prediction model is obtained by training according to a pre-collected voice sample and the voice sample and the pre-collected user identifier are associated and stored in a preset voice library; and sending a control instruction to the terminal according to the voice prediction result, so that the terminal performs control processing according to the received control instruction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey C Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2433

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498